Title: From Benjamin Franklin to Thomas Pownall, 23 November 1781
From: Franklin, Benjamin
To: Pownall, Thomas


Dear Sir,
Passy, Nov. 23. 1781
I received your Favour by Mr Hobart. I caus’d an Application to be made to Almon in Behalf of Mrs Barry, but do not learn that it is like to meet with any Success. As the Transaction was between yourself & him, no other Person but you can claim with Authority: I must therefore beg for the poor good Woman’s Sake, that you would do something effectual in it.
I also request that you would send the Copies you mention to me here, directed to the Care of Mr Bowen at Ostend; and that the Plate may be pack’d with them.—
I wish most heartily with you that this cursed War was at an End: But I despair of seeing it finish’d in my Time. Your thirsty Nation has not yet drank enough of our Blood. I am authoriz’d to treat of Peace whenever she is dispos’d to it, but I saw Inconveniences in Meeting & Discoursing with you on the Subject, or with any one not avow’d by your Ministry; having already experienc’d such, in several Instances.— Mr Hobart appeared not fully acquainted with your Ideas, and as he could not communicate them, I could make no Judgment of them. My best Wishes attend you, being with the old long-continued Esteem, Dear Sir, Your most obedient & most humble Servant
Govr Pownall
